Citation Nr: 1019814	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  07-13 011	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected postoperative right pneumothorax.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty from November 1976 to 
February 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  During the pendency of the Veteran's 
appeal, his claims folder was transferred to the RO in St. 
Paul, Minnesota.

The Veteran's case was certified on appeal to the Board in 
March 2008.  The Veteran submitted evidence of his military 
service to the RO in October 2008 and asked that the evidence 
be forwarded to the Board.  The evidence was received at the 
Board in November 2008.

The evidence is duplicative of evidence already of record.  
However, the issue of the Veteran's dates of service will be 
discussed in the Remand portion below.

Correspondence from the Veteran to his Congressional 
representative was received at the Board in September 2009.  
The Veteran disclosed that he was in receipt of benefits from 
the Social Security Administration (SSA).  The importance of 
that disclosure is also discussed in the remand below.


REMAND

The Veteran served on active duty from November 1976 to 
February 1983.  He submitted his original claim for VA 
disability compensation benefits in February 1983.  He 
submitted evidence of his discharge from service in February 
1983, a discharge that was under other than honorable 
conditions.  

The RO contacted the National Personnel Records Center (NPRC) 
for personnel records and a report on the Veteran's military 
service.  The NPRC responded that the Veteran had service 
from November 17, 1976, to May 23, 1979, with an immediate 
reenlistment on May 24, 1979.  He was then discharged from 
service on February 11, 1983.  

In July 1983, the RO issued an Administrative Decision that 
addressed the Veteran's character of service.  The 
determination was that all of the Veteran's active military 
service was considered to be under honorable conditions for 
VA purposes.  A copy of this decision is filed on the right 
flap of Volume 2 of the claims folder.

The Veteran was afforded a VA examination in September 1983.  
He reported symptoms of severe chest pains, and shortness of 
breath (SOB).  The chest pains were on the right side.  The 
examination did not include any testing of his pulmonary 
function.  A 2-centimeter scar was noted in right anterior 
axillary line.  No current residuals of the pneumothorax were 
identified at that time and the pertinent diagnosis was 
history of right pneumothorax.

The Veteran was granted service connection for a pneumothorax 
disability and awarded a noncompensable disability rating in 
October 1983.  The rating decision referred to service 
treatment records (STRs) that reported a spontaneous right 
pneumothorax on July 19, 1982, with a follow-on entry that 
showed sutures were removed from where the chest tube was 
placed on July 26, 1982.  The rating decision also noted the 
Veteran's active duty service dates as from November 17, 
1976, to February 11, 1983.

The diagnostic code used to evaluate the Veteran's disability 
was 6814.  It was an analogous diagnostic code as the rating 
criteria did not specifically provide for other than a 
temporary 100 percent rating for a pneumothorax.  Residuals 
were to be rated as bronchial asthma under Diagnostic Code 
6602.  See 38 C.F.R. § 4.97 (1983).  The rating criteria in 
effect at that time did not require the use of pulmonary 
function testing.

The Veteran sought an increased rating for his disability in 
March 1986.  He reported that he had experienced a second 
spontaneous right pneumothorax that same month.  Treatment 
records from Letterman Army Hospital, where the Veteran was 
treated as a military dependent, show that he developed the 
pneumothorax on March 11, 1986.  He was treated in the 
emergency room with the insertion of a chest tube.  The 
Veteran had procedures consisting of a right closed 
thoracostomy and a right pleurodesis during his 
hospitalization.

The Veteran received a temporary 100 percent rating for right 
pneumothorax from March 11, 1986, to October 31, 1986, by way 
of a rating decision dated in May 1986.  He was then given a 
noncompensable disability rating from November 1, 1986.  

The Veteran was afforded a VA examination in December 1986.  
He complained that he still experienced a number of problems 
since his surgery.  The examiner noted that the Veteran had a 
2 1/2-inch scar on the right upper chest anteriorly, 
infraclavicular region that was well healed.  There were two 
additional scars, both described as 2 1/2-centimeters (cm) in 
the right lower anterior axillary region.  The examiner also 
said that there was a 17-cm scar in the mid-right chest 
anterior lateral along the 6th intercostal space that was 
well healed.  The examiner noted that there was a history of 
a thoracotomy.  The examiner also noted that the Veteran 
alleged chest wall pains, right mid-chest and alleged 
tenderness to light pressure of the thoracotomy scar region 
and the right infrascapula region to very light pressure on 
auscultation.  The examiner said he thought there was much 
exaggeration and psychogenic overly regarding these 
complaints.  As before, no pulmonary function testing was 
done, as none was required by the applicable rating criteria.

In February 1987, the RO increased the Veteran's disability 
rating to 10 percent, effective from November 1, 1986.  

The Board notes that both the May 1986 and the February 1987 
rating decisions continued to report the Veteran's active 
military service as from November 1976 to February 1983.  A 
Board decision of August 1989 also reported those same dates 
for service.

The Veteran's current claim for an increased rating was 
received in October 2005.  The Board notes that the rating 
criteria used to evaluate disabilities of the respiratory 
system were amended in October 1996.  See 61 Fed. Reg. 
46,720-46,731 (Sept. 7, 1996).  

The amended criteria provided a new diagnostic code of 6843 
for disabilities involving traumatic chest wall defect, 
pneumothorax, hernia, etc.  In addition, where a rating was 
not in order for a pneumothorax, based on hospital admission, 
the disability was to be rated using criteria that measured 
pulmonary function.  See 38 C.F.R. § 4.97 (2009), Diagnostic 
Code 6845 to include Note (2).  

In general, the rating criteria are based on results of tests 
that provide Forced Expiratory Volume in one second (FEV-1) 
values, FEV-1/ Forced Vital Capacity (FVC) ratios, and 
diffusion capacity of the lung for carbon monoxide by the 
single breath method (DLCO (SB)) values for disabilities at 
the 10 and 30 percent levels.  Additional factors, such as 
limits on oxygen consumption are for consideration for a 60 
percent disability while cor pulmonale, right ventricular 
hypertrophy, pulmonary hypertension, episodes of acute 
respiratory failure, or requiring oxygen are for 
consideration in assigning a disability rating of 100 
percent.  Thus, it is of great importance to properly 
identify any and all symptoms that are related to the 
Veteran's service-connected disability.  

The Veteran was afforded a VA examination in February 2006.  
The examination report noted that the claims folder was not 
available for review.  The examiner noted that she had 
limited VA treatment records to review.  The Veteran's past 
history of lung collapse was noted.  The examiner also stated 
that the Veteran's significant symptoms were most likely 
secondary to continuous tobacco usage from 1/2 to 2 packs per 
day (ppd) for most of his adult life.  Chest wall scarring 
from surgery was noted.  Five specific scars were identified 
and described.  The scars were all said to be well healed, 
flesh tone, flat, with no adherence, no keloid, no 
inflammatory response, nontender, and did not restrict 
motion.  The examiner further stated that the Veteran's right 
nipple was smaller than his left nipple with tenderness to 
light palpation.  

The Veteran underwent a pulmonary function test (PFT) with 
pre- and post-bronchodilator values.  (Evaluation of 
respiratory diseases calls for using the post-bronchodilator 
response except in limited circumstances.  See 38 C.F.R. 
§ 4.96 (2009).)  The PFT showed post-bronchodilator results 
of FVC of 83 percent (4.31 liters) of predicted value and 
FEV-1 of 64 percent (2.67 liters) of predicted value.  A DLCO 
value of 67 percent was noted.  The PFT examiner did not 
provide results for a FEV-1/FVC ratio, although a 
mathematical calculation using the obvious formula would 
result in a 62 percent ratio.  The PFT examiner stated that 
there was a moderate obstructive ventilatory defect that was 
not improved with bronchodilators.  

The examiner provided a diagnosis of status post surgical 
correction for spontaneous pneumothorax.  She also 
characterized the Veteran's disability as mixed restrictive 
respiratory disability secondary to the surgical correction 
and obstructive disability secondary to his tobacco abuse.  
She stated that the majority of the clinical symptoms were 
secondary to the moderate obstructive ventilatory defect 
which is attributed to the Veteran's tobacco abuse as 
suggested by the PFT.  The examiner also stated that the 
Veteran's nipple discomfort was most likely not attributable 
to his surgical scarring, possibly related to a peripheral 
nerve.  

The RO denied an increase for the Veteran's disability rating 
in February 2006.  The rating decision cited to rating 
criteria for a 30 percent disability rating, to include an 
FEV-1 level of between 56 - 70 percent of predicted value, or 
a FEV -1/FVC ratio of 56 to 70 percent of predicted value  
The results of the PFT were also noted.  The RO appears to 
have determined that none of the ventilatory disability 
exhibited by the PFT results warranted an increase in the 
Veteran's disability rating based on the examiner's comment 
that the "majority" of the Veteran's obstructive 
respiratory symptoms were attributable to his tobacco abuse.  
It was determined that the Veteran's nipple tenderness was 
considered in his 10 percent rating that was based on 
persistent post surgical pain.  

In addition to the above reasons and bases, the RO continued 
to list the applicable diagnostic code for the Veteran's 
disability as 6814.

The Veteran submitted the results of a PFT provided to him in 
August 2006.  It appears he was the beneficiary of a 
community health screening program that included a PFT.  The 
results of the PFT are in contrast with the two PFTs obtained 
by VA in that they reflect values that would result in a 
lower disability rating.  

The Veteran was afforded a second VA examination in March 
2007.  The Veteran's claims folder was not available for 
review by the examiner.  The examiner noted a history of a 
pneumothorax in 1981 [1982] and again in 1987 [1986].  The 
Veteran was noted to be a smoker with a 20-pack year history.  
As with the examination in February 2006, the examiner 
identified five scars attributable to surgical interventions 
for the Veteran's pneumothorax.  The examiner included the 
results of the PFT from February 2006 as well as current PFT 
results.  

The post-bronchodilator results of the March 2007 PFT 
represent a significant decrease in the Veteran's response 
over his pre-bronchodilator testing.  The PFT examiner did 
not comment on this result and his report said that the 
Veteran put forth a "good" effort in performing the test.  
The Veteran had an FVC value of 53 percent [2.87-liters] and 
a FEV-1 value of 31 percent on pre-bronchodilator testing.  
The ratio was 47 percent.  However, post-bronchodilator 
testing showed a FVC value of 28 percent, a FEV-1 value of 19 
percent but a ratio of FEV-1/FVC of 66 percent. 

The examiner provided a diagnosis of spontaneous 
pneumothorax, status post thoracotomy and surgical 
correction.  He also characterized the Veteran's disability 
as restrictive respiratory disease due to surgical 
correction.  The examiner also stated that the FVC value of 
4.37 liters [84 percent of predicted value] from the February 
2006 PFT represented the Veteran's best current level of 
disability.  

The examiner also stated that the decrease in FVC from 4.37 
to 2.87 over the past year was more likely than not "not 
due, nor aggravated by" the spontaneous pneumothorax, 
thoracotomy and surgical correction sustained while 
reportedly in military service.  The examiner said the 
etiology of the decrease was unclear and the Veteran had been 
referred to his primary provider for follow-up.  The examiner 
also stated that the five scars noted on examination are the 
result of the surgeries for the Veteran's pneumothorax.  

The examiner provided additional comments where he said that 
the Veteran's obstructive respiratory disease, which he 
characterized as FEV-1/FVC, was most likely due to smoking.  
He then noted that the Veteran claimed to have a pneumothorax 
in 1981 and 1987 but that this did not correlate with the 
service dates of November 1976 to May 1979 included in the 
Automated Medical Information Exchange (AMIE) request.  

The RO issued a statement of the case (SOC) in March 2007.  
The SOC confirmed the denial of an increased rating for the 
Veteran's disability.  In the regulations section of the SOC, 
the RO referred to the pre-1996 rating criteria used to 
evaluate the Veteran's disability.  Further, page 1 of the 
SOC identified the Veteran's service dates as November 1976 
to May 1979.

The Veteran was issued a supplemental statement of the case 
(SSOC) in October 2007.  The SSOC again listed the Veteran's 
service dates as from November 1976 to May 1979.  However, 
the correct rating criteria were provided in the pertinent 
regulation section of the SSOC.  

The two VA examinations are inadequate for rating purposes.  
The Veteran's claims folder was not available for the 
February 2006 examination.  The examiner said that the 
Veteran's disability was mixed restrictive respiratory 
disability secondary to the surgical correction and 
obstructive disability secondary to his tobacco abuse.  Thus, 
there were two components to his disability, both of which 
would appear to involve application of the rating criteria 
applicable to PFT results.  She also stated that the majority 
of the Veteran's clinical symptoms were secondary to his 
moderate obstructive ventilatory defect that she attributed 
to his tobacco abuse.  She did not identify the level of the 
majority.  

The March 2007 VA examiner also did not have the claims 
folder available for review and relied on service date 
information provided in the examination request--service 
dates that were incorrect.  This is noted because the 
examiner appeared to not credit the Veteran's pneumothorax in 
1982 to his military service as this date was beyond the 1979 
dated provided to him and he used the term "while reportedly 
in military service."  It is not clear how this may have 
influenced the examiner's opinion but the fact that he 
specifically noted the discrepancy of reported service dates 
and the date of the pneumothorax raises the question that 
there may have been an impact.  

By not having the claims folder available, the examiner also 
did not have an opportunity to consider the August 2006 
private PFT and its relevance.  Further, the examiner stated 
that the decline in the FVC value was not due to or 
aggravated by the spontaneous pneumothorax sustained in 
service.  He again used the term "while reportedly in 
military service."  He then went on to say that the etiology 
of the change was unclear.  The Board notes that the 
examiner's statement could be taken to mean that he was sure 
that the pneumothorax was not related to the change in FVC 
value in any way and that the etiology of the change was 
unknown.  However, as stated in the report, it does also lend 
itself to reflect contradictory findings. 

The March 2007 VA examiner said the Veteran had a restrictive 
respiratory disease due to surgical correction.  Yet, he 
later stated that the Veteran's obstructive respiratory 
disease, stated as the FEV-1/FVC value, was most likely due 
to smoking.

The two VA examination reports both state that there are two 
components to the Veteran's disability, a restrictive disease 
and an obstructive disease.  It appears that both reports 
attribute most of the Veteran's disability to his obstructive 
disease and find this is due to his smoking or tobacco abuse.  
However, neither examiner provided a thorough statement that 
would separate the part of the disability due to restrictive 
respiratory disease from obstructive respiratory disease.  
Stated another way, the examiner's did not identify how much 
of the Veteran's respiratory disability was due to a service-
connected cause.

In Mittleider v. West, 11 Vet. App. 181 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, when a claimant has both service-connected and 
nonservice-connected disabilities, the Board must attempt to 
discern the effects of each disability.  The Court went on to 
say that, where such a distinction is not possible, the 
effects would be attributed to the service-connected 
disability.  Id. at 182; see Howell v. Nicholson, 19 Vet. 
App., 535, 540 (2006).

The Veteran must be afforded a new VA examination that 
includes a complete review of the claims folder and all 
medical evidence therein.  An opinion must be provided as to 
the level of disability that can be attributed to his 
service-connected pneumothorax.

Finally, after the Veteran's case was certified to the Board 
in March 2008, correspondence was received from the Veteran, 
via his Congressional representative, in September 2009.  The 
Veteran made a statement wherein he stated he was in receipt 
of payments from the SSA.  He said that he was examined by 
SSA doctors and found to have lung disabilities.  Thus, it 
would appear that his SSA records are relevant to the current 
claim.  On remand, the SSA must be contacted for the 
Veteran's records.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:

1.  The Veteran's correct service 
dates should be updated in any, and 
all, Veterans Health Administration 
and/or Veterans Benefits 
Administration databases that 
contain information on the Veteran.

2.  The AOJ should contact the 
Veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  The AOJ 
should attempt to obtain and 
associate with the claims folder any 
medical records identified by the 
Veteran that are not already of 
record.  

3.  The AOJ should obtain from the 
SSA the records pertinent to the 
Veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon 
concerning that claim.

4.  Upon completion of the above 
development, the Veteran should be 
afforded a VA respiratory 
examination.  The claims folder, and 
a copy of this remand, must be made 
available to the examiner for review 
as part of the examination process.  

All indicated studies, tests and 
evaluations deemed necessary by the 
examiner, including PFT, should be 
performed and the results must be 
included in the examination report.  

The Veteran served on active duty 
from November 1976 to February 1983.  
The Veteran suffered a spontaneous 
right pneumothorax in service in 
July 1982.  He suffered a second 
such event, after service, in March 
1986.  The first event in service 
led to his being granted service 
connection.  The second event after 
service resulted in a temporary 
increase in his disability rating as 
it was related to his service-
connected disability.

The examiner is requested to 
identify all respiratory disorders 
that are present, e.g., restrictive, 
obstructive, etc.  The examiner must 
state what disorder is related to 
the Veteran's service-connected 
disability.  If the examiner 
believes that there is a disorder 
that is not related to the Veteran's 
service-connected pneumothorax, a 
complete opinion must be provided to 
support that conclusion.

Further, if the examination shows, 
as in past examinations, that the 
examiner believes that there is a 
disorder related to the Veteran's 
service-connected disability and a 
separate disorder related to a 
nonservice-connected disability, the 
examiner is asked to identify the 
portion of overall disability that 
could be attributed to the Veteran's 
service-connected disability, to the 
extent possible.  If the examiner 
cannot provide such an assessment 
without resorting to speculation, 
the examiner must provide an 
explanation for that conclusion.  

5.  After the development requested 
has been completed, the AOJ should 
review the examination report to 
ensure that it is in compliance with 
the directives of this remand.  If 
the report is deficient in any 
manner, the AOJ must implement 
corrective procedures.

6.  After undertaking any other 
development deemed appropriate the 
AOJ should re-adjudicate the issue 
on appeal.  If the benefit sought is 
not granted, the Veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified.  The 
Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

